Citation Nr: 1507932	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a seizure disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include schizophrenia.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which declined to reopen the Veteran's claims for service connection for a seizure disorder and an acquired psychiatric disorder.  

In November 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the November 2013 hearing transcript, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 
The issue(s) of service connection for a seizure disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 2003 rating decision that denied service connection for a seizure disorder was not timely appealed and is final.  

2.  Some of the evidence received since the February 2003 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a seizure disorder.  

3.  The February 2003 rating decision that denied service connection for an acquired psychiatric disorder was not timely appealed and is final.  

4.  Some of the evidence received since the February 2003 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claims for service connection for a seizure disorder and an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a seizure disorder was originally denied by a rating decision in December 1979.  Although the Veteran filed a timely notice of disagreement with the December 1979 rating decision, and a statement of the case was issued, he did not timely perfect his appeal.  Therefore, the rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2014).  In December 1989, the RO declined to reopen the Veteran's claim for service connection for a seizure disorder.  Service connection for an acquired psychiatric disorder was also originally denied in the December 1989 rating decision.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  Most recently, the Veteran filed a request to reopen his claims for service connection for a seizure disorder and an acquired psychiatric disorder in August 2002.  The RO declined to reopen his claims in a February 2003 rating decision.  Although the Veteran filed a timely notice of disagreement with the February 2003 rating decision, and a statement of the case was issued, he did not timely perfect his appeal.  Therefore, the rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  In the February 2003 decision, the RO denied the claims because there was no evidence that the Veteran's disorders were incurred in or aggravated by service, nor was there evidence of these disorders within one year after discharge from service. 

In January 2011, the Veteran filed his request to reopen the claims for service connection for a seizure disorder and an acquired psychiatric disorder.  In the July 2011 rating decision on appeal, the RO declined to reopen the Veteran's claims.        

The evidence received subsequent to the February 2003 rating decision includes, in relevant part, VA medical records dated from April 2010 to May 2011, May 2010 and September 2012 letters from the Social Security Administration (SSA), a November 2013 video conference hearing transcript, and the Veteran's statements.  

As pertinent here, at his November 2013 hearing before the Board, the Veteran testified that he had received treatment for his seizure disorder and psychiatric disorder within one year after discharge from service.  He indicated that the physician had informed him that he would need to be on medication for his seizure disorder.  The Veteran also reported that he began receiving disability benefits from the state of California for his disorders around that time.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claims.  In this case, the hearing testimony constitutes evidence suggesting that the Veteran had a seizure disorder and a psychiatric disorder within one year after discharge from service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for a seizure disorder and an acquired psychiatric disorder, to include schizophrenia.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a seizure disorder is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened.  





REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a seizure disorder and an acquired psychiatric disorder, to include schizophrenia.  

The Veteran contends that his seizure disorder and schizophrenia are due to his period of service.  Specifically, he reports that he served as a clerk typist during service and had to rotate day and night shifts.  He alleges that the rigors of his duties and the constant changing of his sleep habits caused him to start behaving erratically and have behavioral problems.  He also asserts that he began having seizures due to his inconsistent sleep schedule.  The Veteran contends that he has experienced seizures and schizophrenia continuously ever since discharge from service.    

Service treatment records are negative for any complaints, treatment, or diagnoses of any psychiatric disorder or seizure disorder.  However, service personnel records confirm that in September 1971, the Veteran got into a physical fight with his fellow service members after cursing at them in the mess hall.  The post-service evidence shows that in July 1975, the Veteran began trembling and looking sickly while he was being interviewed by RO personnel about a seizure he had experienced earlier that month.  He was taken to the hospital.  VA and private medical records dated from January 1979 to May 2011 show that the Veteran received intermittent treatment for epilepsy and various psychiatric disorders, to include schizophrenia.  At his November 2013 hearing before the Board, the Veteran testified that he had received treatment for his seizure disorder and psychiatric disorder within one year after discharge from service.  He indicated that he had woken up in the intensive care unit of a hospital in Richmond, California, and the physician had informed him that he would need to be on medication for his seizure disorder.  

Given the evidence outlined above, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinions clarifying whether the Veteran's seizure disorder and acquired psychiatric disorder arose during service or are otherwise related to any incident of service, including the rigors and stresses of his day and night shifts as a clerk typist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, as mentioned above, the Veteran testified at his November 2013 Board hearing that he had received treatment for his seizure disorder and psychiatric disorder within one year after discharge from service.  Moreover, he reported that in addition to receiving SSA disability benefits beginning in January 1974, he had received some form of disability benefits from the state of California within a year after discharge from service.  The Board notes that a September 2012 letter from SSA reveals that the Veteran's SSA records had been destroyed.  However, no attempt has been made to obtain the records associated with the Veteran's disability benefits from the state of California.  As these records may be useful in deciding the Veteran's claims, an attempt to obtain them should be made.      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his seizure disorder and psychiatric disorder that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  The Veteran should be specifically asked to fill out an authorization form for the private hospital in Richmond, California, for which he received treatment within a year after discharge from service.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Obtain all medical records from the California Employment Development Department pertinent to the Veteran's claim for State Disability Insurance benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.     

3.  Thereafter, schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current seizure disorder that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current seizure disorder is due to the Veteran's period of service, including the Veteran's reported rigors and stresses of his day and night shifts as a clerk typist.  The examiner should indicate whether the pathology/ disease process associated with the Veteran's seizure disorder is consistent with the mechanism of injury claimed by the Veteran.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  The examiner must also consider the Veteran's lay statements regarding onset and continuity of symptomatology of his disability.    

4.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current acquired psychiatric disorder that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include schizophrenia, is due to the Veteran's period of service, including the Veteran's reported rigors and stresses of his day and night shifts as a clerk typist.  The examiner should indicate whether the pathology/ disease process associated with the Veteran's psychiatric disorder is consistent with the mechanism of injury claimed by the Veteran.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  The examiner must also consider the Veteran's lay statements regarding onset and continuity of symptomatology of his disability.    

5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


